10/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0054
                      No. DA 22-0054

SHANDOR S. BADARUDDIN,
                 Appellant,
      v.
THE STATE OF MONTANA &
THE NINETEENTH JUDICIAL DISTRICT,
                 Appellees.

                                ORDER



     Pursuant to authority granted under Mont. R. App. P. 26(1),

Appellee the State of Montana is given an extension of time until

November 24, 2022 to prepare, file and serve its answer brief.




                                                            Electronically signed by:
                                   1                           Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 11 2022